DETAILED ACTION
Response to Amendments
This action is in response to applicant’s arguments dated September 26, 2022. Applicant's arguments and amendments have been considered with the results that follow: 
Claims 1- 20 are cancelled based on Applicant’s previous amendments.
Claims 29 and 30 are new based on Applicant’s amendments.
Claims 23 and 27 are objected too.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 through 28 are rejected under 35 U.S.C. 103 as being unpatentable over Reinards (EP2042407A2-from applicants IDS) in view of Diekhans (EP1847897A2-from applicants IDS) in view of Potier (US 20170188505 A1-from applicants IDS) and in further view of Darr, Matthew “CAN Bus Technology Enables Advanced Machinery Management” published 2012-09-01.

In regards to claims 21, Reinards discloses a steering apparatus for an agricultural vehicle (Reinards [Fig. 1]), comprising: 
a vehicle axle suspended in an oscillating and resilient manner (Reinards [Fig. 2]: 12 and [0019]: “Vehicle Axle designed as a pendulum axle”); 
one or more steerable wheels located on the vehicle axle (Reinards [Fig. 2]: 16); 

an actuating apparatus for influencing a steering angle which is adjustable on the one or more steerable wheels (Reinards [Fig. 2]: 14 “Ackermann Steering”, note Ackermann steering is adjustable in that it moves to actuate the wheels); and 
a control valve for actively limiting one or more of an oscillating angle about a vehicle longitudinal axis and a deflection path along a vehicle vertical axis of the vehicle axle (Reinards [0020-0029]: “The vehicle axle 12 can thus shift vertically in the direction of a wheel contact surface 24 (bottom surface) relative to the vehicle frame 18 and at the same time pivot about a pivot axis parallel to a vehicle longitudinal axis 26 or move in an oscillating manner about the latter…A position sensor 36 is arranged on the tie rod 34 and determines or detects the position of the tie rod 34 … position sensors 38 are arranged on the suspension cylinders 22, which detect or detect the vertical movement of the vehicle axle 12 relative to the vehicle frame 18 and thus reproduce a suspension state (suspension position) of the vehicle axle… an angle sensor 40 is arranged on the vehicle axle 12 in the region of the pivot bearing 20, by means of which an oscillating position or an oscillating angle of the vehicle axle… The position sensors 38 and the angle sensor 40 constitute means for… detecting the current position of the vehicle axle 12… The tie rod 34 is connected to a steering system 42 whose structure… comprises a first steering device 44 and a second steering device… The steering system 42 further comprises a superposition transmission 54, in which the first and second manipulated variables are superimposed to form an overall manipulated variable. The total manipulated variable then determines the resulting steering deflection of the steering knuckle 14, wherein the total manipulated variable is transmitted to the steering knuckle 14 via a steering gear 56 which actuates the tie rod 34. The electronic control unit is connected to the sensors 36, 38, 40 and generates a correction signal if necessary Control signal for controlling the actuator 50” where the control unit reads on control valve; position sensors determine the movement/position of the steering knuckle and suspension position which reads on deflection path; angle sensors determine the position/movement of the tie rods and oscillating data which reads on oscillating angle; controlling the overall steering axle via sensing oscillating angle and deflection path are due to the compilation of measurements from the corresponding sensors; controlling the steering knuckle and tie rod position/movement reads on limiting of oscillating angles and deflection path.
wherein the control valve reduces one or more of the oscillating angle and the deflection path when the control unit anticipates a full steering angle (Reinards [0008]: “the actuator is only activated by the electronic control unit if the maximum permitted steering angle is exceeded and the current steering angle is corrected”) by extrapolating an imminent execution of one or more of a turning maneuver and a parking maneuver based on characteristic evidence (Reinards [0028]: “the current steering angle… exceeds the maximum steering angle determined as a function of the current position of vehicle axle 12, electronic control unit 52 generates a corresponding correction signal (control signal) for the Steering angle” and [0029]: “the maximum steering angle (the maximum permissible steering angle without the wheels 16 colliding with the vehicle body occurring ) always changes depending on the position or Suspension position of the vehicle axle 12 changed”, note the position of the vehicle axle indicates an imminent turning maneuver).
Reinards discloses the limitations of claim 21 above, but does not explicitly disclose a control unit connected to a satellite-assisted navigation system, a cartographic memory. However, Diekhans teaches a control unit connected to a satellite-assisted navigation system (Diekhans [0035]: “control system 2 include a position determination device 6, for example a GPS receiver, which receives GPS signals from suitable position satellites PS”), a cartographic memory (Diekhans [Description; Paragraph 38]: “A memory device 7 is used to store planned routes… The storage device may also contain all the necessary cartographic data on the territory to be processed as well as the machine parameters, crop parameters or other information necessary for planning, guidance and headland management system 5”). Reinards and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and travel path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include the satellite-assisted navigation system and a cartographic memory of Diekhans, to allow for detection of the agricultural vehicles position at all times. The suggestion/motivation to combine is that an agricultural vehicle which includes a navigation system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.

Furthermore, Reinards discloses the limitations of claim 21 above, but does not explicitly disclose a CAN bus communicating with a wheel rotational speed sensor, a steering angle sensor, and a headland management system. However, Potier teaches a bus communicating with a wheel rotational speed sensor, a steering angle sensor (Portier [0003: Paragraph 16]: “the maneuver management and guidance system, and therefore the hitch 1, can also integrate at least one additional sensor 10 at the level of the tractor 2 adapted and intended to provide information on the steering angle of the directional wheels 2 ', the speed of rotation of the driving wheels 2”), and a headland management system (Potier [Description; Paragraph 5]: “using the system…"Headland Management System", it is possible to record and reproduce repetitive tasks”) and see (Potier [Claim 7]: “the master unit for calculation and control (5) is connected to a power control interface (12) of the tractor (2), or to the control and management unit (7) of the latter via a communication bus (13), this bus (13) also transmitting data between this master unit (5) and the other functional components (8, 10, 1Γ) of the management and guidance system”). Potier does not specifically state the type of communication bus. However, it would have been obvious to communicate via a CAN bus... “Reliance on Common Knowledge”. Reinards and Potier are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include a CAN bus communicating with a wheel rotational speed sensor, a steering angle sensor, and a headland management system of Potier, to manage headland-turning routines/paths of the vehicle. The suggestion/motivation to combine is that an agricultural vehicle which includes a CAN bus communicating with a wheel rotational speed sensor, a steering angle sensor, and a headland management system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities. For evidence that the use of CAN Bus in farming implements is well-known see “CAN Bus Technology Enables Advanced Machinery Management”.

In regards to claims 22, modified Reinards discloses the steering apparatus of claim 21, but does not explicitly disclose the control unit predicts the imminent execution of the turning maneuver based on determining travel through a headland in a field edge region. However, Diekhans teaches the control unit predicts the imminent execution of the turning maneuver based on determining travel through a headland in a field edge region (Diekhans [0005: “the operator switches the headland management system to a learn mode and then carries out a turning maneuver, with the individual work steps being recorded and stored by the headland management system” where learn mode reads on predicts; also see [0012]: “regardless of what the headland track ultimately looks like—the headland work step sequence is always synchronized with this headland track and therefore proceeds correctly… a specific work step is to be carried out at exactly a specific position or at a specific distance after leaving the “old” useful lane or before entering the “new” useful lane” where leaving/entering a lane reads on field edge region). Reinards and Diekhans are analogous art because they are in the same field of endeavor, controlling an agricultural vehicle’s steering angle and travel path. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the agricultural vehicle of Reinards to include the prediction of turning maneuvers of Diekhans, to allow for detection of the agricultural vehicles position at all times and to prevent wheel deflection based on position. The suggestion/motivation to combine is that an agricultural vehicle which includes a navigation system may calculate a better route and steering angle in order to maneuver around obstacles without the operator having to carry out complex steering activities.

In regards to claim 24, modified Reinards discloses steering apparatus of claim 21, wherein the device reduces the oscillating angle or deflection path based on a user input providing an instruction to the device (Reinards [0008; Paragraph 3: "The operator (driver of the vehicle) can turn the wheels of the vehicle axle up to the maximum permitted steering angle (steering angle), which is specified or determined by the position of the vehicle axle. If the position of the vehicle axle changes and with it the maximum permitted steering angle (steering angle), then the actual steering angle (steering angle) is actively tracked to the maximum permitted steering angle, i.e. the steering angle is corrected by actively steering back, provided that the current steering angle exceeds the maximum permitted steering angle exceeds. As described above, this is done by actively engaging the actuator in the steering system. The current steering angle or The steering angle is only actively reduced...However, this should be made possible depending on an operator release (for example by an activation switch)".


In regards to claim 29, modified Reinards discloses the steering apparatus of claim 21, wherein the control valve reduces the oscillating angle and the deflection path when the control unit anticipates a full steering angle (Reinards [0020-0028]: “The vehicle axle 12 can thus shift vertically in the direction of a wheel contact surface 24 (bottom surface) relative to the vehicle frame 18 and at the same time pivot about a pivot axis parallel to a vehicle longitudinal axis 26 or move in an oscillating manner about the latter… The total manipulated variable then determines the resulting steering deflection of the steering knuckle 14, wherein the total manipulated variable is transmitted to the steering knuckle 14 via a steering gear 56 which actuates the tie rod 34. The electronic control unit is connected to the sensors 36, 38, 40 and generates a correction signal if necessary Control signal for controlling the actuator 50… the electronic control unit… exceeds the maximum steering angle determined as a function of the current position of vehicle axle 12, electronic control unit 52 generates a corresponding correction signal (control signal)” where the control unit reads on control valve; position sensors determine the movement/position of the steering knuckle and suspension position which reads on deflection path; angle sensors determine the position/movement of the tie rods and oscillating data which reads on oscillating angle; controlling the overall steering axle via sensing oscillating angle and deflection path are due to the compilation of measurements from the corresponding sensors; controlling the steering knuckle and tie rod position/movement reads on limiting of oscillating angles and deflection path.


Claim 25-26, 28 and 30 correspond in scope to claim 21-22, 24 and 29 and are similarly rejected. Note Reinards discloses an agricultural vehicle (Reinards [Fig. 1]).

Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments in regards to claims 21-22, 24-26, and 28-30 have been considered but are not persuasive therefore the claims are respectfully rejected. Applicant argues that the oscillating angle is different from the steering angle. The deflection path is different from the steering angle. Reducing one or more of the oscillating angle and the deflection path is different from reducing the steering angle. As disclosed in Reinards EP2042407A2; sections [0020 through 0029]: the position sensors determine the movement/position of the steering knuckle and suspension position which reads on deflection path; the angle sensors determine the position/movement of the tie rods and oscillating data which reads on oscillating angle; controlling the overall steering axle via sensing oscillating angle and deflection path are due to the compilation of measurements from the corresponding sensors; controlling the steering knuckle and tie rod position/movement reads on limiting of oscillating angles and deflection path.
The art explicitly discloses that the deflection path (detected and measured through the position sensors) is different from the oscillating angle (detected measured through angle sensors) which is different from the steering angle and the control unit controlling/correcting the steering axel which is connected to the tie rod and steering knuckle reads on limiting the oscillating angle and deflection path. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664